       CaseCase
            1:18-cv-11642-VM-DCF  Document60
                1:18-cv-11642-VM Document  212-7
                                              FiledFiled 03/02/21
                                                    05/22/19   PagePage
                                                                    1 of 1
                                                                         7 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WAYNE BALIGA, derivatively on behalf of
LINK MOTION INC. (F/K/A NQ MOBILE INC.)                          Civil Action No.: 1:18-cv-11642

                                   Plaintiff,
                    -against-
                                                                 REPLY DECLARATION OF
LINK MOTION INC. (F/K/A NQ MOBILE INC.),                         VINCENT WENYONG SHI IN
VINCENT WENYONG SHI,                                             FURTHER SUPPORT OF
JIA LIAN,                                                        MOTION TO DISMISS AND
XIAO YU,                                                         DISCHARGE OF RECEIVER

                                   Defendants,
                    -and-

LINK MOTION INC. (F/K/A NQ MOBILE INC.),

                                   Nominal Defendant.



          VINCENT WENYONG SHI declares, pursuant to 28 U.S.C. 1746, as follows:

          1.        I am the individual defendant named in this action. Although I reserve my rights to

object to service of process and personal jurisdiction, I make this reply declaration in further

support of the motion to dismiss this action and discharge the receiver appointed to manage the

affairs of defendant Link Motion Inc. (“LKM”).

          Background

          2.        I am a citizen of the People’s Republic of China (the “PRC”) and a resident of

Beijing. I am one of the founders of Beijing NetQin Technology Co. Ltd. (“Beijing Technology”),

a company organized under the laws of the PRC with headquarters in Beijing.

          3.        Beijing Technology was formed in 2005 and operates business segments including

software-as-a-service, mobile communications, and other telecommunications related businesses.

LKM. I have been on the board of directors of Beijing Technology or its parent companies or


{00218179.1 / 4196.001}                         Exhibit1 G
       CaseCase
            1:18-cv-11642-VM-DCF  Document60
                1:18-cv-11642-VM Document  212-7
                                              FiledFiled 03/02/21
                                                    05/22/19   PagePage
                                                                    2 of 2
                                                                         7 of 7



affiliated entities since 2005. For much of the history of Beijing Technology, the business was

known as “NetQin” or “NQ.” For purposes of this declaration, however, I will refer generally to

the Beijing Technology and all of its affiliated entities as “Link Motion” and to specific entities by

their respective names and/or the named defined for them in this declaration.

          4.        In and around late 2010 and 2011, Link Motion desired to list the company on the

New York Stock Exchange (the “NYSE”). However, PRC laws restrict ownership and control over

businesses operating in the telecommunications field in PRC. Accordingly, Link Motion

reorganized into a “variable interest entity” (“VIE”) structure for the purpose of complying with

PRC laws restricting ownership of telecommunications related businesses.

          The VIE Structure and Restrictions on Foreign Ownership
          of PRC Telecommunication Businesses

          5.        In connection with obtaining a listing on the NYSE, Link Motion filed a form F-1

registration statement with the Securities and Exchange Commission (the “S.E.C.”) on March 15,

2011. In the F-1, the company described the VIE structure as follows:


            PRC laws and regulations currently limit foreign ownership of companies that
            provide value-added telecommunications services. To comply with these
            restrictions, we conduct our operations in China primarily through contractual
            arrangements between our wholly-owned PRC subsidiary, NetQin Beijing, and
            our affiliated entity, Beijing Technology. Beijing Technology holds the
            qualifications, licenses and permits necessary to conduct our operations in
            China.

            NetQin Beijing, as our wholly owned subsidiary, has entered into a series of
            contractual agreements with Beijing Technology and its shareholders, which
            enable us to:

                    •      exercise effective control over Beijing Technology;

                 •        receive substantially all of the economic benefits of Beijing
            Technology in consideration for the technical and consulting services provided
            by and the intellectual property rights licensed by NetQin Beijing; and




{00218179.1 / 4196.001}                             2
       CaseCase
            1:18-cv-11642-VM-DCF  Document60
                1:18-cv-11642-VM Document  212-7
                                              FiledFiled 03/02/21
                                                    05/22/19   PagePage
                                                                    3 of 3
                                                                         7 of 7



                  •       hold an exclusive option to purchase all of the equity interests in
            Beijing Technology when and to the extent permitted under PRC laws,
            regulations and legal proceedings.

            As a result of these contractual arrangements, we are considered the primary
            beneficiary of Beijing Technology, and we treat it as our consolidated affiliated
            entity under the generally accepted accounting principles in the United States,
            or U.S. GAAP. . . .
(Form F-1, at p.4. Available at
https://www.sec.gov/Archives/edgar/data/1509986/000095012311025625/h04742fv1.htm.)

          6.        Accordingly, it is my understanding that LKM, the named defendant here, has no

ownership interest in Beijing Technology the primary holding company in the PRC. Rather, LKM

owns NetQin Mobile (Beijing) Technology Co., Ltd. (“NetQin Beijing”),1 a PRC limited liability

company. NetQin Beijing entered into a “Business Operations Agreement” with Beijing

Technology.

          7.        The Business Operations Agreement is the primary contractual agreement that is

referred to in the Form F-1.

          8.        By its terms, the Business Operations Agreement relating to LKM is governed by

PRC law.

          PRC Law Prohibits the Rendering of Assistance to Foreign Investors

          9.        In the March 15, 2011 form F-1, Link Motion described the risks related to the VIE

structure of Link Motion:


            Risks Related to Our Corporate Structure

            If the PRC government finds that the agreements that establish the structure for
            operating our businesses in China do not comply with PRC governmental
            restrictions on foreign investment in telecommunication business, or if these
            regulations or the interpretation of existing regulations change in the future, we


1
          I refer here to the legal name of NetQin Beijing as of the date the parties entered into the Business
          Operations Agreement. It is possible that Mr. Seiden or his PRC agents have changed or attempted to
          change the legal name of this company.


{00218179.1 / 4196.001}                                   3
       CaseCase
            1:18-cv-11642-VM-DCF  Document60
                1:18-cv-11642-VM Document  212-7
                                              FiledFiled 03/02/21
                                                    05/22/19   PagePage
                                                                    4 of 4
                                                                         7 of 7



            could be subject to severe penalties or be forced to relinquish our interests in
            those operations.

            Current PRC laws and regulations place certain restrictions on foreign
            ownership of companies that engage in telecommunication business, including
            mobile application providers. Specifically, foreign ownership in a value-added
            telecommunication mobile payment service provider may not exceed 50%. We
            conduct our operations in China principally through contractual arrangements
            among our wholly-owned PRC subsidiary, NetQin Beijing and an affiliated
            entity in the PRC, Beijing Technology, and the shareholders of Beijing
            Technology. Beijing Technology holds the licenses and permits necessary to
            conduct our businesses in China. Our contractual arrangements with Beijing
            Technology and its shareholders enable us to exercise effective control over this
            entity and treat it as our consolidated affiliated entity. For a detailed discussion
            of these contractual arrangements, see “Corporate Structure.”

            The Circular regarding Strengthening the Administration of Foreign Investment
            in and Operation of Value added Telecommunications Business, or the Circular,
            issued by the MIIT, in July 2006, reiterated the regulations on foreign investment
            in telecommunications businesses, which require foreign investors to set up
            foreign-invested enterprises and obtain a business operating license to conduct
            any value-added telecommunications business in China. Under the Circular, a
            domestic company that holds a telecommunications value-added services
            operation license is prohibited from leasing, transferring or selling the license
            to foreign investors in any form, and from providing any assistance, including
            providing resources, websites or facilities, to foreign investors that conduct
            value added telecommunications business illegally in China. Furthermore, the
            relevant trademarks and domain names that are used in the value-added
            telecommunications business must be owned by the local license holder. The
            Circular further requires each telecommunications value-added services
            operation license holder to have the necessary facilities for its approved business
            operations and to maintain such facilities in the regions covered by its license.
            In addition, all value-added telecommunications mobile payment service
            providers are required to maintain network and information security in
            accordance with the standards set forth under relevant PRC regulations. Due to
            a lack of interpretative materials from the regulator, it is unclear what impact the
            Circular will have on us or the other Chinese telecommunications and Internet
            companies that have adopted the same or similar corporate and contractual
            structures as ours.

            We cannot assure you, however, that we will be able to enforce these contracts.
            ...
(Id., at pp.24-25)(emphasis added)




{00218179.1 / 4196.001}                              4
       CaseCase
            1:18-cv-11642-VM-DCF  Document60
                1:18-cv-11642-VM Document  212-7
                                              FiledFiled 03/02/21
                                                    05/22/19   PagePage
                                                                    5 of 5
                                                                         7 of 7



          10.       It is my understanding that Beijing Technology and its PRC operating subsidiaries,

continue to hold the type of telecommunication value-added services operation licenses referred

to the Form F-1.

          11.       It is also my understanding that Beijing Technology, Link Motion’s counterparty

to the Business Operations Agreement, continues to be subject to PRC laws prohibiting Beijing

Technology from “from providing any assistance, including providing resources, websites or

facilities, to foreign investors. . . .” as Link Motion disclosed in its original Form F-1.

          The Receiver Was Appointed Without the Consent of LKM

          12.       It is my understanding that Marc A. Silverman, Esq., of DLA Piper LLP

(US)(“DLA Piper”), purported to authorize the appointment of Mr. Robert Seiden as a receiver

with power to control the affairs of LKM.

          13.       To my knowledge, the board of directors of LKM did not authorize Mr. Silverman

or DLA Piper to consent to the appointment of a receiver or to sign the stipulation submitted to the

Court in this action.

          14.       Without waiving any attorney-client privilege, DLA Piper unilaterally threatened

the board of directors of LKM that the law firm would sign the stipulation unless disputed “within

24 hours” on the basis that DLA Piper “assume[d]” that the board consented to the appointment.

          15.       There is a 12 hour time difference between New York and Beijing and it ordinarily

requires more than 24 hours’ time to organize action by the board or directors. Moreover, it was

my understanding that DLA Piper had been retained to represent LKM for certain corporate

matters. In my experience, it can sometimes take a substantial amount of time for PRC-based

companies and individuals to locate and retain U.S. litigation counsel.




{00218179.1 / 4196.001}                             5
       CaseCase
            1:18-cv-11642-VM-DCF  Document60
                1:18-cv-11642-VM Document  212-7
                                              FiledFiled 03/02/21
                                                    05/22/19   PagePage
                                                                    6 of 6
                                                                         7 of 7



          16.       Nonetheless, it is my understanding that Mr. Silverman signed the stipulation

without proper consideration or action of the board of directors of LKM.

          I Believe that PRC Law Prohibits Me from Assisting Mr. Seiden

          17.       As described above, it is my understanding that PRC law prohibits holders of “a

telecommunications value-added services operation license,” such as Beijing Technology, from

“providing any assistance, including providing resources, websites or facilities, to foreign

investors. . . .”

          18.       Through a holding company, I continue to be a shareholder of Beijing Technology.

I am also a member of the board of directors of Beijing Technology.

          19.       Therefore, I am concerned that if I respond to Mr. Seiden’s demands or otherwise

provide assistance to him as he has demanded, I will be in violation of PRC law. I am also

concerned that all of the PRC affiliates of LKM, such as Beijing Technology, would be exposed

potentially to similar legal risk in the PRC if they assisted Mr. Seiden.

          20.       It would be unfair and inequitable to order me to comply with directives of Mr.

Seiden when such compliance would be in violation of the PRC, where I live and reside.

          Recent Activity in the PRC Concerning Link Motion Has
          Caused Substantial Harm to Link Motion’s Business

          21.       It is my understanding that after his appointment as receiver, Mr. Seiden was

appointed as a co-receiver in Hong Kong Special Administrative Region (“Hong Kong”). Link

Motion’s Hong Kong holding company is Link Motion International Ltd. (“LKM Hong Kong”)

          22.       Shortly after Mr. Seiden’s appointment as co-receiver in Hong Kong, Mr. Guo

Linlin was appointed as a member of the board of directors of LKM Hong Kong.




{00218179.1 / 4196.001}                             6
 CaseCase
      1:18-cv-11642-VM-DCF  Document60
          1:18-cv-11642-VM Document  212-7
                                        FiledFiled 03/02/21
                                              05/22/19   PagePage
                                                              7 of 7
                                                                   7 of 7




          23.       LKM Hong Kong owns a PRC affiliate named NetQin Unlimited (Beijing)

Technology Co., Ltd. ("NetQin Unlimited"). It is my understanding that another Link Motion

shareholder, Mr. Xu Zemin, was the legal representative ofNetQin Unlimited in the PRC.

          24.       Subsequent to the appointment of Mr. Guo as a director of LKM Hong Kong, Mr.

Guo claimed to also be the legal representative ofNetQin Unlimited in the PRC.

          25.       Mr. Guo' s appointment as legal representative of NetQin Unlimited was never

authorized. Accordingly, Mr. Xu commenced a legal proceeding in the PRC against Mr. Guo

demanding a judgment that Mr. Guo ' s appointment as representative of NetQin Unlimited be

nullified and Mr. Xu duly appointed as the appropriate legal representative of that entity. The basis

for Mr. Xu's demand for relief was that Mr. Guo had obtained status as legal representative by

filing fraudulent papers.

          26.       Mr. Xu provided to me a copy of a Judicial Forensics Opinion issued in connection

with his action against Mr. Guo. The Judicial Forensics Opinion concludes that Mr. Xu's signature

on a legal document that appoint Mr. Guo as representative ofNetQin Unlimited was forged.

          27.       I believe that Mr. Guo is acting at the direction and under the control of Mr. Seiden.

          28.       Mr. Guo ' s and Mr. Seiden 's actions in the PRC have caused substantial harm to the

operations of Link Motion and the shareholders of Link Motion.

I state under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct.

Executed on: May 21, 2019


                                                                  Vincent Wenyong Shi




{00218179.1 / 4196.001}                               7
